Citation Nr: 0836061	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  07-20 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity.

3.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2006 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran had active duty service in the Republic of 
Vietnam from October 1967 to August 1968.  

2.  Chronic hearing loss was not present during service, was 
not manifest within a year after separation from service, and 
current hearing loss did not develop as a result of any 
incident during service, including exposure to noise.
 
3.  The veteran does not have acute or subacute peripheral 
neuropathy or any other disorder recognized by VA as being 
causally related to herbicide agents in Vietnam.

4.  The competent medical evidence does not demonstrate that 
peripheral neuropathy of the right and left lower extremities 
is casually related to service and herbicide exposure 
therein.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

2.  Peripheral neuropathy of the right and left lower 
extremities was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice 
requirements were accomplished in the May 2005 letter, which 
was provided before the adjudication of the respective 
claims.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran's service and post service treatment records and 
relevant medical statements were obtained, and he declined a 
hearing on this matter.  Additionally, the veteran was 
provided VA examinations related to these claims and 
appropriate medical opinions were provided.  As there is no 
competent medical evidence of record that suggests the 
veteran's peripheral neuropathy is directly related to 
service, a medical examination is not required to assist the 
veteran establish this nexus.  See Duenas v. Principi, 18 
Vet. App. 512, 518 (2004); see also, 38 U.S.C.A. § 5103(d); 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Further, 
the Board does not have notice of any additional evidence 
which is relevant that the VA has failed to obtain.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain the evidence necessary 
to substantiate the veteran's claim.  Therefore, no further 
assistance to develop evidence is required.

Service connection may be granted for disability due to 
disease or injury incurred in, or aggravated by, service.  
See 38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such 
as an organic disease of the nervous system, is manifest to a 
compensable degree within one year after separation from 
service the disorder may be presumed to have been incurred in 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Bilateral Hearing Loss

The veteran contends that he was exposed to loud noises 
during military service.  Specifically, the veteran alleges 
that his military service in the field artillery unit exposed 
him to frequent loud noises from the various artillery 
weapons.  The veteran highlights his time in Vietnam as a 
period where he was frequently exposed to explosions and 
other loud noises.  These past exposures form the basis for 
the veteran's claim that his current hearing loss is related 
to military service.  

The Board finds that the veteran's account of exposure to 
noises in service is credible.  However, after reviewing all 
of the evidence, the Board finds that the veteran's current 
hearing loss was not present until many years after service, 
and is not etiologically or causally related to active duty 
service or any incident therein.  

At the veteran's separation examination in April 1969, the 
veteran's hearing was found to be within normal limits in 
both the ears.  Additionally, the veteran indicated that he 
had not experienced hearing loss, or experienced any ear, 
nose or throat trouble.  There is no medical evidence of 
hearing loss within a year after separation from service.  

The earliest evidence of hearing loss contained in the 
veteran's file appears some thirty-six years after service 
(1969 to 2005).  A private audiological examination from 
March 2005 reflects the doctor's assessment of bilateral 
sensorineural hearing loss.  This exam report indicates the 
veteran's hearing loss is more severe at higher frequencies, 
but contains no medical opinion indicating that the hearing 
loss is related to service.  

An October 2005 VA audiological examination reflects the 
nature and level of the veteran's hearing loss.  After 
conducting this evaluation, the examiner found that the 
veteran had moderately severe high frequency sensory neural 
hearing loss in both ears.  The examiner also noted that 
after separation for military service, the veteran worked for 
32 years as a miner without using hearing protection.  Based 
on the information contained in the veteran's claims file and 
the results of the veteran's audiological examination, the VA 
examiner concluded that the veteran's hearing loss was not 
related to military service.  

In analyzing the foregoing evidence, the Board has considered 
the veteran's statements, as to his belief that his hearing 
loss is related to service; however, the veteran, as a lay 
person, is not competent to offer a medical diagnosis or to 
assert medical causation of his disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  For the sake of 
analyzing the claim, the Board accepts the veteran's 
testimony that he was exposed to loud noises while in-
service.  However, to the extent that the veteran's testimony 
may be interpreted as indicating that his current hearing 
loss is connected to his military service, the Board 
concludes that the testimony has less probative value than 
the October 2005 VA medical exam, which indicates the 
veteran's hearing loss is likely not the result of noise 
exposure during service.  More to the point, any claim of 
having had hearing loss on an ongoing basis is contradicted 
by the complete lack of medical evidence of hearing loss for 
many years after service.  Indeed, there is no indication 
that this disability was diagnosed or treated for many years 
following his separation from service.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint after service can be 
considered along with other factors in deciding a service 
connection claim).  The Board concludes that contemporaneous 
medical records, such as the veteran's separation exam, which 
shows hearing within normal limits on testing, and the 
October 2005 VA audiological examination have significantly 
higher probative value than the veteran's recent statements 
purporting to diagnose the etiology of his hearing loss.  

Therefore, the Board finds that although the veteran may have 
sustained acoustic trauma in service, the preponderance of 
the evidence shows that chronic hearing loss was not present 
during service, was not manifest within a year after 
separation from service, and is not attributable to any event 
or injury during service.  Accordingly, the Board concludes 
that hearing loss was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  

Peripheral Neuropathy

The veteran is claiming entitlement to service connection for 
bilateral lower extremity peripheral neuropathy.  He 
specifically contends that such disorder is the result of 
herbicide exposure during active service in Vietnam.  

The Board notes that an October 2005 VA examination diagnosed 
the veteran with peripheral sensory neuropathy, toes to 
forefoot, bilaterally.  Having demonstrated a current 
disability, the Board must consider the veteran's assertions 
as to herbicide exposure.  In this vein, it is noted that the 
veteran's military records reflect service in the Republic of 
Vietnam between the months of October 1967 to August 1968.  
As such, it is presumed that he was indeed exposed to an 
herbicide agent such as Agent Orange.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  Moreover, affirmative evidence does not 
exist to rebut that presumption.  

Despite presumed exposure to an herbicide agent, presumptive 
service connection under 38 C.F.R. § 3.307(a)(6) is still not 
applicable.  Indeed, service connection due to herbicide 
exposure is only warranted on this basis for a specific list 
of diseases set forth under 38 C.F.R. § 3.309(e) and 
peripheral neuropathy is not among the diseases listed.  

Further even if the veteran had a diagnosis of acute or 
subacute peripheral neuropathy, which he does not, 
presumptive service connection would not be warranted.  To 
qualify for presumptive service connection the veteran's 
symptom must present within weeks or months of exposure to an 
herbicide agent and resolve within two years of its onset.  
See 38 C.F.R. § 3.309(e), Note 2.  However, at the veteran's 
October 2005 VA examination, he indicated he began 
experiencing symptoms in 1985 some 17 years after any 
possible exposure to herbicides could have occurred.  

It is acknowledged that where the evidence does not warrant 
presumptive service connection, an appellant may still 
establish service connection with proof of direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In the present case, a September 2005 letter written by the 
veteran's neurologist expresses the opinion that the 
veteran's polyneuropathy "may" be related to Agent Orange 
exposure.  However, the doctor's opinion fails to indicate 
what specific facts in the veteran's medical history he is 
relying on to support his opinion, or whether the veteran's 
military service generally could cause the veteran's lower 
extremity peripheral neuropathy.  In this regard, it is noted 
that generic statements which do not address the facts of a 
particular veteran's case with a sufficient degree of medical 
certainty do not amount to competent medical evidence of 
causality.  See Sacks v. West, 11 Vet. App. 314 (1998); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).

As it relates to the September 2005 private opinion, the 
Board further finds that words such as "possibly," 
"could," and "may" are inherently speculative, and 
therefore the opinion on its face does not make it as likely 
as not that exposure to herbicide exposure in service caused 
the veteran's lower extremity peripheral neuropathy.  See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Although the 
opinion supports the veteran's claim to some extent, it is 
written in qualified terms and as such, must be balanced 
against the competent medical evidence of record, and no 
other medical evidence of record supports any claim that the 
veteran's peripheral neuropathy is related to service.  
Consequently, VA has no obligation to provide the veteran 
with an examination to assist this claim.  See Duenas v. 
Principi, 18 Vet. App. 512, 518 (2004); see also, 38 U.S.C.A. 
§ 5103(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

For the forgoing reasons, a grant of presumptive or direct 
service connection for peripheral neuropathy due to herbicide 
exposure is not justified.  





	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for peripheral neuropathy of the right 
lower extremity is denied.

Service connection for peripheral neuropathy of the left 
lower extremity is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


